OPINION OF THE COURT
Per Curiam.
On April 14, 1992, the respondent pleaded guilty in the County Court, Nassau County, to grand larceny in the third degree in violation of Penal Law § 155.35, a class D felony. Pursuant to Judiciary Law § 90 (4), the respondent ceased to *139be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Pizzuto, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, James F. Clarke, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent James F. Clarke is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.